AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                    UNITED STATES DISTRICT CO
                                        SOUTHERN DISTRICT OF CALIFORNIA

            UNITED STATES OF AMERICA                               JUDGMENT IN A
                       V.
           MARTHA REYES-SARMIENTO (I)
                                                                      Case Number:        3:19-CR-04498-GPC

                                                                   Jessica Janet Oliva
                                                                   Defendant's Attorney
USM Number                        16972-480

• -
THE DEFENDANT:
181 pleaded guilty to count(s)       I of the Superseding Information

D    was found guilty on count(s)
     after a plea ofnot guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section / Nature of Offense                                                                                Count
8:1325 - Unlawful Attempted Entry by an Alien (Felony)                                                                ls




    The defendant is sentenced as provided in pages 2 through     _ __:2:..__ _ of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D   The defendant has been found not guilty on count( s)

 181 Count(s)
                --"===--==--------
                    Underlying Information

 181 Assessment : $ 100.00 - Waived
                                                              is         dismissed on the motion of the United States.




 D   JVT A Assessment•: $

     *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 181 Fine waived           D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    January 6 2020
                                                                    Date of Imposition of Sentence



                                                                    HON. GONZALO P. CURIEL
                                                                    UNITED STATES DISTRICT JUDGE
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                MARTHA REYES-SARMIENTO(!)                                                 Judgment - Page 2 of 2
CASE NUMBER:              3: 19-CR-04498-GPC

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Time Served




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •   at _ _ _ _ _ _ _ _ A.M.                       on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
•      Prisons: .
       •    on or before
       D    as notified by the United States Marshal.
       •    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

      Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                UNITED STA TES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                 3: l 9-CR-04498-GPC
